                                            Case 3:20-cv-08356-EMC Document 9 Filed 12/14/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STRIKE 3 HOLDINGS, LLC,                            Case No. 20-cv-08356-EMC
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING PLAINTIFF’S EX
                                   9             v.                                         PARTE APPLICATION FOR LEAVE
                                                                                            TO SERVE A THIRD-PARTY
                                  10     JOHN DOE SUBSCRIBER ASSIGNED IP                    SUBPOENA PRIOR TO A RULE 26(F)
                                         ADDRESS 108.93.40.154,                             CONFERENCE
                                  11
                                                        Defendant.                          Docket No. 8
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Strike 3 Holdings produces and owns the copyrights for adult motion pictures
                                  15   featured on its subscription-based websites. Plaintiff alleges that Doe Defendant, currently
                                  16   identified only by his IP address 108.93.40.154, infringed on those copyrights by downloading and
                                  17   distributing Plaintiff’s motion pictures. Plaintiff asks the Court for leave to serve a Rule 45
                                  18   subpoena on non-party AT&T U-verse (“AT&T”), Defendant’s internet service provider (“ISP”),
                                  19   to find out Defendant’s identity. Because Plaintiff has demonstrated that good cause exists to
                                  20   allow it to serve the subpoena, the Court GRANTS Plaintiff’s application.
                                  21                                                   ANALYSIS
                                  22   A.     Legal Standard
                                  23          A court may authorize early discovery before the parties have conferred as required by
                                  24   Federal Rule of Civil Procedure 26(f). See Fed. R. Civ. P. 26(d). In the Ninth Circuit, courts use
                                  25   the “good cause” standard to determine whether discovery should be allowed to proceed prior to a
                                  26   Rule 26(f) conference. UMG Recordings, Inc. v. Doe, No. C 08-1193 SBA, 2008 WL 4104214, at
                                  27   *3 (N.D. Cal. Sept. 3, 2008). Good cause may be found where the need for expedited discovery,
                                  28   in consideration of the administration of justice, outweighs the prejudice to the responding
                                            Case 3:20-cv-08356-EMC Document 9 Filed 12/14/20 Page 2 of 6




                                   1   party. Id.; Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 275–77 (N.D. Cal. 2002).

                                   2          To determine whether a plaintiff has established good cause to learn the identity of a Doe

                                   3   defendant through early discovery, courts examine whether the plaintiff:

                                   4          (1) identifies the Doe defendant with sufficient specificity that the court can determine that

                                   5              the defendant is a real person who can be sued in federal court,

                                   6          (2) recounts the steps taken to locate and identify the defendant,

                                   7          (3) demonstrates that the action can withstand a motion to dismiss, and

                                   8          (4) shows that the discovery is reasonably likely to lead to identifying information that will

                                   9              permit service of process.

                                  10   Columbia Ins. Co. v. seescandy.com, 185 F.R.D. 573, 578–80 (N.D. Cal. 1999) (citations omitted

                                  11   and line breaks added).

                                  12          As a court in this District has explained:
Northern District of California
 United States District Court




                                  13                  In Internet infringement cases, courts routinely find good cause
                                                      exists to issue a Rule 45 subpoena to discover a Doe defendant’s
                                  14                  identity, prior to a Rule 26(f) conference, where a plaintiff makes a
                                                      prima facie showing of infringement, there is no other way to
                                  15                  identify the Doe defendant, and there is a risk an ISP will destroy its
                                                      logs prior to the conference. This is because, in considering “the
                                  16                  administration of justice,” early discovery avoids ongoing,
                                                      continuous harm to the infringed party and there is no other way to
                                  17                  advance the litigation. As for the defendant, there is no prejudice
                                                      where the discovery request is narrowly tailored to only seek their
                                  18                  identity. Thus, Courts routinely find the balance favors granting a
                                                      plaintiff leave to take early discovery.
                                  19

                                  20   UMG Recordings, 2008 WL 4104214, at *3–4 (citations omitted).

                                  21   B.     Good Cause

                                  22          Here, Plaintiff has established all four of the seescandy factors, and accordingly has

                                  23   demonstrated good cause for the Court to allow early discovery of the Doe Defendant’s identity.

                                  24          First, Plaintiff has identified the Doe Defendant with sufficient specificity that the Court

                                  25   can determine that Defendant is a real person who can be sued in federal court. “A plaintiff may

                                  26   show that a defendant is a real person or entity by providing evidence of specific acts of

                                  27   misconduct that could only have been perpetrated by actual people, as opposed to a mechanical

                                  28   process.” Distinct Media Ltd. v. Doe Defendants 1-50, No. CV 15- 03312 NC, 2015 WL
                                                                                           2
                                           Case 3:20-cv-08356-EMC Document 9 Filed 12/14/20 Page 3 of 6




                                   1   13389609, at *2 (N.D. Cal. Sept. 29, 2015) (citation and internal quotation marks omitted). Here,

                                   2   Plaintiff alleges that Defendant downloaded 376 of its copyrighted works without authorization

                                   3   and distributed them over an extended period via BitTorrent. Compl. ¶ 4. “[B]ut for the Doe

                                   4   Defendant directing his or her BitTorrent client to download the torrent file, the alleged

                                   5   infringement would not have occurred.” Mot. at 8. In other words, it requires a real person to

                                   6   initiate the act of downloading a file via BitTorrent, so Defendant is likely a real person who

                                   7   perpetrated the alleged infringing acts at the identified IP address. Plaintiff has also used the

                                   8   established “Maxmind” geolocation technology to twice Defendant’s IP address to a physical

                                   9   location within this District. Compl. ¶ 10 see Criminal Prods., Inc. v. Doe-72.192.163.220, No.

                                  10   16-CV-2589 WQH (JLB), 2016 WL 6822186, at *3 (S.D. Cal. Nov. 18, 2016) (citing in part “the

                                  11   documented success of the Maxmind geolocation service” to support the finding that plaintiff

                                  12   showed that a particular IP address corresponds to a physical address). This gives the Court
Northern District of California
 United States District Court




                                  13   personal jurisdiction over Defendant and over Plaintiff’s federal copyright claim. See Strike 3

                                  14   Holdings, LLC v. Doe, No. 18-CV-4988-LB, 2018 WL 4587185, at *2 (N.D. Cal. Sept. 24, 2018).

                                  15          Second, Plaintiff has recounted the previous steps it has taken to locate and identify the

                                  16   Doe Defendant. Plaintiff developed, owns, and operates an infringement detection system called

                                  17   “VSN Scan,” which “established direct TCP/IP connections with Defendant’s IP address” while

                                  18   Defendant used the BitTorrent file network to illegally download and distribute Plaintiff’s

                                  19   copyrighted motion pictures. Compl. ¶¶ 29–45. In other words, the VSN Scan system verified

                                  20   using unique file hashes that Defendant downloaded and distributed Plaintiff’s motion pictures

                                  21   through his IP address. Id. Plaintiff then used geolocation technology to trace that IP address to

                                  22   this District. Id. ¶ 9–10. However, Plaintiff cannot deduce Defendant’s true name and other

                                  23   identifying information from his IP address alone. Only AT&T, Defendant’s ISP, can provide that

                                  24   information. Id. ¶ 5. Thus, Plaintiff has “made a good faith effort to identify and locate the

                                  25   Defendant.” Strike 3 Holdings, LLC v. Doe, No. 18CV47-WQH (RBB), 2018 WL 1427002, at *4

                                  26   (S.D. Cal. Mar. 22, 2018).

                                  27          Third, Plaintiff has demonstrated that its copyright claim can withstand a motion to

                                  28   dismiss. A plaintiff “must satisfy two requirements to present a prima facie case of direct
                                                                                          3
                                           Case 3:20-cv-08356-EMC Document 9 Filed 12/14/20 Page 4 of 6




                                   1   infringement: (1) [it] must show ownership of the allegedly infringed material and (2) [it] must

                                   2   demonstrate that the alleged infringers violate at least one exclusive right granted to copyright

                                   3   holders under 17 U.S.C. § 106.” Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1159 (9th

                                   4   Cir. 2007) (citing A&M Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1013 (9th Cir. 2001)); see

                                   5   17 U.S.C. § 501(a). Under 17 U.S.C. § 106, a copyright holder has the exclusive rights to

                                   6   reproduce, distribute, publicly display, perform, and create derivative works of the copyrighted

                                   7   work. Here, Plaintiff alleges that it owns valid copyrights in the motion pictures, and that

                                   8   Defendant reproduced and distributed the motion pictures without authorization. Compl. ¶¶ 2, 4

                                   9   33–36, 47; see Docket No. 8-1. Thus, Plaintiffs have sufficiently alleged a prima facie case of

                                  10   direct copyright infringement.1 See UMG Recordings, 2008 WL 4104214, at *5. Moreover, the

                                  11   Court has subject matter jurisdiction over this copyright action under 28 U.S.C. 1338(a) as well as

                                  12   personal jurisdiction over Defendant since his IP address is tied to a physical location in this
Northern District of California
 United States District Court




                                  13   District. See Ballard v. Savage, 65 F.3d 1495, 1498 (9th Cir. 1995) (holding that a plaintiff need

                                  14   only make a “prima facie showing of jurisdictional facts” to survive a motion to dismiss for lack

                                  15   of personal jurisdiction). Venue is also proper. See Brayton Purcell LLP v. Recordon &

                                  16   Recordon, 606 F.3d 1124, 1126 (9th Cir. 2010) (holding that in copyright infringement actions, 28

                                  17   U.S.C. § 1400(a) “allow[s] venue in any judicial district where, if treated as a separate state, the

                                  18   defendant would be subject to personal jurisdiction.”).

                                  19          Fourth, Plaintiff has shown that the subpoena it seeks is reasonably likely to lead to

                                  20   identifying information that will permit service of process on the Doe Defendant. Plaintiff has

                                  21   used the American Registry for Internet Numbers to identify AT&T as the ISP that owns

                                  22   Defendant’s IP address. Docket No. 7-1, Exh. C (Declaration of Susan B. Stalzer) ¶ 12. Thus,

                                  23   AT&T is able to provide information regarding Defendant’s true identity based on his IP address.

                                  24
                                       1
                                  25     The Court notes, however, that in granting this motion, it is neither precluding the Doe
                                       Defendant from filing a motion to dismiss under Rule 12(b)(6) nor prejudging any such motion.
                                  26   The Court also advises Plaintiff that, upon obtaining the name and address of the Doe Defendant,
                                       it has a Rule 11 obligation to determine whether to proceed with the lawsuit and, in that regard, it
                                  27   should be mindful of the Ninth Circuit’s recent holding that “a bare allegation that a defendant is
                                       the registered subscriber of an Internet Protocol (“IP”) address associated with infringing activity
                                  28   is [in]sufficient to state a claim for direct or contributory infringement.” Cobbler Nevada, LLC v.
                                       Gonzales, 901 F.3d 1142, 1144 (9th Cir. 2018).
                                                                                            4
                                            Case 3:20-cv-08356-EMC Document 9 Filed 12/14/20 Page 5 of 6




                                   1   Compl. ¶ 5. The subpoena will only seek Defendant’s name and address; with this information,

                                   2   Plaintiff will be able to effectuate service on Defendant pursuant to Federal Rule of Civil

                                   3   Procedure 4(a) and (e).

                                   4           In addition to satisfying the seescandy factors, Plaintiff has also established that “there is

                                   5   no other way to identify the Doe defendant, and there is a risk an ISP will destroy its logs prior to

                                   6   the [Rule 26(f)] conference.” UMG Recordings, 2008 WL 4104214, at *4. With respect to the

                                   7   former, Plaintiff alleges that Defendant has been infringing on its copyrighted works

                                   8   anonymously, and that only AT&T can link Defendant’s IP address to his actual name and

                                   9   physical address. Compl. ¶ 5; Docket No. 7-1, Exh. C (Declaration of David Williamson) ¶ 38.

                                  10   With respect to the latter, Plaintiff asserts that ISPs tend to “only retain [IP address logs] for a

                                  11   limited period of time.” Mot. at 7. This means that, without early discovery, AT&T may

                                  12   inadvertently destroy the data that would allow Plaintiff to identify Defendant. See id.
Northern District of California
 United States District Court




                                  13           In sum, Plaintiff has shown that its need for expedited discovery, in consideration of the

                                  14   administration of justice, outweighs the prejudice to the Doe Defendant. See Semitool, 208 F.R.D.

                                  15   at 275–77.

                                  16   C.      Protective Order

                                  17           “[U]nder Rule 26(c), the Court may sua sponte grant a protective order for good cause

                                  18   shown.” McCoy v. Sw. Airlines Co., Inc., 211 F.R.D. 381, 385 (C.D. Cal. 2002). Several

                                  19   considerations in this case counsel in favor of a protective order to preserve Defendant’s privacy,

                                  20   and Plaintiff does not oppose such an order. See Mot. at 13.

                                  21           First, courts in this District have repeatedly cautioned that “the ISP subscribers [unveiled

                                  22   by a subpoena] may not be the individuals who infringed upon Strike 3 Holdings’s copyright,”

                                  23   since, for example, another person may be using the ISP subscriber’s IP address to download files.

                                  24   Strike 3 Holdings, 2018 WL 4587185, at *3 (collecting cases). Second, allowing a defendant to

                                  25   proceed pseudonymously is appropriate where “necessary to preserve privacy in a matter of a

                                  26   sensitive and highly personal nature,” and an “allegation that an individual illegally downloaded

                                  27   adult motion pictures likely goes to matters of a sensitive and highly personal nature.” Id.

                                  28           In view of the potential implication of an innocent third party, and the sensitivity of the
                                                                                           5
                                           Case 3:20-cv-08356-EMC Document 9 Filed 12/14/20 Page 6 of 6




                                   1   subject matter of the suit, the Court orders that Strike 3 Holdings shall not publicly disclose any of

                                   2   Defendant’s identifying information until further order of this Court and is forewarned that in

                                   3   order to preserve this protective order, Defendant must promptly (within 30 days from the date of

                                   4   service) file a motion under seal with this Court to be allowed to proceed in this litigation

                                   5   anonymously.

                                   6                                                 CONCLUSION

                                   7          For the foregoing reasons, the Court GRANTS Plaintiff’s motion.

                                   8          It is hereby ORDERED that Plaintiff may immediately serve a Rule 45 subpoena on

                                   9   AT&T to obtain the true name and address of the Doe Defendant at IP address 108.93.40.154. A

                                  10   copy of this Order must be attached to the subpoena, and any information disclosed to Plaintiff in

                                  11   response to the subpoena may be used by Plaintiff solely for the purpose of serving Defendant and

                                  12   prosecuting the claims asserted in the complaint.
Northern District of California
 United States District Court




                                  13          It is further ORDERED that AT&T will have 30 days from the date of service upon it to

                                  14   serve the Doe Defendant with a copy of the subpoena and a copy of this Order.

                                  15          It is further ORDERED that the Doe Defendant will have 30 days from the date of

                                  16   service upon him to file any motions contesting the subpoena with this Court. If that 30-day

                                  17   period lapses without the Doe Defendant contesting the subpoena, AT&T shall produce the

                                  18   information responsive to the subpoena to Plaintiff within 10 days.

                                  19          It is further ORDERED that Plaintiff shall not publicly disclose any of the Doe

                                  20   Defendant’s identifying information until further order of this Court. The Doe Defendant may file

                                  21   a motion with the Court for leave to proceed anonymously. The Doe Defendant will have 30 days

                                  22   from the date of service upon him to file such a motion. He may file the motion under seal.

                                  23          This order disposes of Docket No. 8.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: December 14, 2020

                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
                                                                                         6
